     Case 2:20-cv-09945-CJC-RAO Document 16 Filed 03/26/21 Page 1 of 1 Page ID #:199



1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
      VADIM STANLEY MIESEGAES,                Case No. CV 20-09945 CJC (RAO)
13
                        Plaintiff,
14
                   v.                         JUDGMENT
15
16    MALINDA DURNEN, et al.,

17                      Defendants.

18
19          In accordance with the Order Accepting Report and Recommendation of
20    United States Magistrate Judge issued concurrently herewith,
21          IT IS ORDERED AND ADJUDGED that this action is dismissed with
22    prejudice.
23
24       DATED: March 26, 2021
25
26                                              HON. CORMAC J. CARNEY

27                                          UNITED STATES DISTRICT JUDGE
28
